 

 

 

 

  
    

 

 

i
: i
5
UNITED STATES DISTRICT COURT eo u
SOUTHERN DISTRICT OF NEW YORK a iE
cosa rrr rss teen ssn sans sss sss sess sess x HP UNAR 2 5 2029....°
UNITED STATES OF AMERICA, : = oan er mars amis
-against- : ORDER
EDDIE MAYO, : 19 Cr. 176-2 (GBD)
Defendant.
a a x

GEORGE B. DANIELS, United States District Judge:

The April 7, 2020 conference is adjourned to June 9, 2020 at 10:00 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 Le 4
Linu 6 Wik:

GEORGE. DANIELS
United States District Judge

 

 
